Citation Nr: 0710724	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  04-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral heel pain. 

2.  Entitlement to a disability rating in excess of 20 
percent for myofascial pain syndrome of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1991 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Portland, 
Oregon, VARO.  

A review of the record reveals that by rating decision dated 
in May 2004, service connection for chondromalacia of the 
right knee, chondromalacia of the left knee, and instability 
of the left knee, was granted.  10 percent disability ratings 
were assigned for each, effective June 6, 2001.  Service 
connection was already in effect for other disabilities, 
including fibromyalgia with myofascial pain syndrome, rated 
as 40 percent disabling, neuroma of the left hand, rated as 
40 percent disabling, post-traumatic stress disorder, rated 
as 30 percent disabling, left elbow tendinitis, rated as 10 
percent disabling, and residuals of fractures of the sternum 
and ribs, rated as 10 percent disabling.  With consideration 
of the bilateral factor, a combined disability rating of 90 
percent has been in effect since June 2001.  

The case is remanded to the RO via of the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


REMAND

The Board notes that according to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with that disability, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  Further, the 
statutory duty to assist a claimant includes providing VA 
examinations if warranted, with the conduct of a thorough and 
contemporaneous medical examination, including the obtaining 
of a medical opinion, which takes into account the requisite 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board notes that the most recent medical evidence of 
record with regard to the disabilities at issue is dated back 
in December 2002.  At that time the examiner opined that the 
veteran had bilateral knee and feet pain which was described 
as "most likely" secondary to trauma/injuries sustained 
during a car accident while in service.  As noted above, 
service connection is in effect for fibromyalgia with 
myofascial pain syndrome.  It is not clear from the evidence 
of record whether the foot/heel pain is associated with the 
service-connected fibromyalgia syndrome or might be 
representative of a separate and distinct disorder.  A review 
of the private medical records in January 1995 in conjunction 
with the veteran's involvement in a vehicular accident 
reveals that the impressions at that time included contusions 
of both heels. 

The Board also notes the veteran has not been sent a 
development letter by VA with regard to VA's duties to notify 
and assist him since 2001.  There have been changes with 
regard to notification and assistance requirements since then 
and a remand for further procedural development as well as 
substantive development is therefore in order.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103, and 38 C.F.R. 
§ 3.159, the veteran must be notified as 
to what information and evidence are 
still needed to substantiate his claims 
for service connection for a disability 
manifested by bilateral heel pain and for 
a disability rating in excess of 20 
percent for myofascial pain syndrome of 
the thoracic spine.  He must be told what 
portion of the evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  
Depending on the response received from 
him, any assistance requesting in 
obtaining pertinent evidence or otherwise 
due must then be undertaken by the 
RO/AMC.  

2.  Any and all available records of VA 
medical treatment dating from 2003 for 
the disabilities at issue should be 
obtained and associated with the claims 
folder.  

3.  The veteran should be scheduled for 
an orthopedic examination.  The examiner 
should review the claims folder and note 
such review in the examination report.  
With regard to the claim for a disability 
manifested by bilateral heel pain, the 
examiner should indicate whether there is 
a disability involving the heels that is 
separate and distinct from the already 
service-connected fibromyalgia.  The 
rationale for any opinion expressed 
should be provided.  With regard to the 
thoracic spine, the examiner should 
identify all symptoms and normal clinical 
findings.  It should be indicated whether 
the veteran has any additional limitation 
of motion of the spine due to pain or 
flare-ups of pain supported by objective 
findings, and whether there is any such 
additional limitation of motion due to 
excessive weakness, fatigability, 
incoordination, or other relevant signs 
or symptoms attributable to the service-
connected thoracic spine disorder.

4.  Thereafter, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
veteran is advised that this examination 
is needed to evaluate his claims, and 
that failure to report for any current 
examination without good cause will 
result in a denial of the claims.  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



